DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stone et al. (US PGPUB 2007/0203545).
	Regarding claims 1, 19, and 20, Stone discloses a system and method for controlling an implantable stimulator device using an external device, the method comprising: providing on a screen of the external device a graphical user interface (GUI) (e.g. paragraph 157), wherein the GUI includes a slider with an indicator (e.g. Fig. 28); receiving at the GUI an input from a user to slide the indicator to adjust a rate at which the stimulation is adjusted at one or more of the electrodes, wherein the rate is a function of a length that the indicator is slid; and providing the stimulation as adjusted to the implantable stimulator device (e.g. paragraph 242).  Paragraph 242 of Stone specifically describes changing the voltage of the using the slider.  However, paragraph 4 of Stone describes, “the clinician selects an amplitude, which may be a current or a voltage amplitude…”  Furthermore, paragraph 180 describes dragging a stimulation field in order to change the current amplitude to a lower or higher voltage.  Therefore, it is understood that the slider taught by Stone is used to adjust a rate at which the current magnitude is adjusted.
	In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the slider as taught by Stone to control a current magnitude, since Stone has stated that stimulation parameters include current magnitude, and has taught that stimulation may need to be adjusted to better treat the patient.
	Regarding claim 2, Stone discloses the indicator comprises an on-screen button configured to be selectable by the user to slide the indicator (e.g. Fig. 28).
Regarding claims 3 and 4, Stone discloses the indicator is configured to be selected and held by the user to slide the indicator and wherein the indicator is configured to be selected and held by the user using a mouse or touch pad associated with the external device, or wherein the screen comprises a touch screen and wherein the indicator is configured to be selected and held by a finger of the user on the screen (e.g. paragraph 167).
Regarding claims 5, 6, and 12 - 17, it is well known in the art that once a slider is released that it will adjust to a preset value such as zero.
Regarding claim 7, Stone discloses the indicator is slidable to adjust a rate at which the parameter is increased and to adjust a rate at which the parameter is decreased (e.g. paragraph 180).
Regarding claims 8 – 11, Stone discloses the implantable stimulator device comprises stimulation circuitry controllable by amplitude values provided by a digital amplitude bus, and wherein the indicator adjusts the rate at which the current magnitude is adjusted by adjusting a rate at which the amplitude values are adjusted (e.g. paragraph 134 and 180).
Regarding claim 18¸ Stone discloses the indicator is linearly or rotationally slidable by the user (e.g. Fig. 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792